Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The examiner withdraws ODP rejection over US-10314924 due to applicant’s submission of a Terminal Disclaimer.
None of the closest prior art references (Beltran, Hong, Glaser, Klob) disclose a polypeptide sequence comprising SEQ ID NO:2, as recited in the instant claims.  While some of the prior art references teach deletions within the RPGR cDNA, those deletions are either longer or shorter than the deletions with the RPGR cDNA disclosed in SEQ ID NO:2.  Furthermore, the applicant, in the argument bridging pages 7-8 of the Remarks filed 13 December 2018  show that the deletions with RPGR cDNA from the prior art would not be successful  to rescue RPGR function.  Therefore, a skilled artisan would understand that the prior art RPGR cDNAs would not be successful for gene therapy. Therefore, a skilled artisan, aware of those prior art deletions, would be lead to choose the deletion to RPGR cDNA disclosed in SEQ ID NO:2.  Accordingly, the properties associated with SEQ ID NO:2 would be unexpected and unpredictable.  Therefore, the examiner concludes the claims are allowable.
Any comments considered necessary by applicant must be submitted no later 

Conclusion
Claims 24-46  are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT LONG whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633